Citation Nr: 0907586	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  06-23 3353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and father


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to 
December 2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to a TDIU rating.  In August 2008, the Veteran 
was afforded a Travel Board Hearing before the undersigned 
Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the claim.

The record reflects that the Veteran is service-connected for 
multiple disabilities of the left forearm and hand, including 
reflex sympathetic dystrophy of the left upper extremity with 
flexion contractures of the left hand, fingers, and thumbs, 
rated as 70 percent disabling; a scar on the volar surface of 
the left forearm, rated as 10 percent disabling; and 
compartmental syndrome of the left forearm with impairment of 
the left interosseous nerve and reduced range of motion, 
rated as 10 percent disabling.  He also is in receipt of 10 
percent disability ratings for a right knee disability (right 
patellofemoral syndrome and ganglion of the right knee) and 
an adjustment order with depressed mood, secondary to his 
left forearm disability.  His service-connected disabilities 
carry a combined rating of 80 percent.  Thus, the percentage 
criteria of 38 C.F.R. § 4.16(a) are met.  The remaining 
question therefore is whether the Veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
his service-connected disabilities, and the Board believes 
that a VA examination will be helpful in resolving this 
question.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Here, the Board acknowledges 
that the Veteran was previously afforded VA examinations to 
address the severity of his service-connected left forearm 
and hand disabilities, and that a VA examiner expressed his 
concern that the Veteran may have an undiagnosed factitious 
disorder of the left upper extremity that "could restrict 
his entire future as far as activity and employment."  
However, the Board finds that observation to be inherently 
speculative in nature.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992) (medical evidence which merely indicates that the 
alleged disorder may or may not exist or may or may not be 
related, is too speculative to establish the presence of a 
claimed disorder or an such relationship).  Additionally, the 
Board recognizes that two of the Veteran's VA treating 
physicians previously noted that he is left-handed and opined 
that his service-connected left forearm and hand disabilities 
prevent him from performing his duties at work.  However, it 
does not appear that those VA physicians based their opinions 
on a review of the Veteran's claims folder.  The Board 
therefore finds that their findings are also too speculative 
to warrant a grant of the benefits sought on appeal.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  To ensure a thorough 
examination and evaluation, each of the Veteran's service-
connected disabilities must be viewed in relation to its 
history.  38 C.F.R. § 4.1 (2008).

Further, the Board observes that although the Veteran was 
afforded VA examinations to address the severity of his 
service-connected right knee and psychiatric disabilities, no 
medical opinion has been provided as to the impact of those 
service-connected disabilities on his employability.  For the 
foregoing reasons, the Board finds that an additional 
examination and medical opinion is warranted to address the 
impact of the Veteran's service-connected disabilities on his 
ability to secure or follow a substantially gainful 
occupation.  Friscia v. Brown, 7 Vet. App. 294 (1995) 
(holding that VA has a duty to supplement the record by 
obtaining an examination that includes an opinion as to the 
effect of the Veteran's service-connected disabilities on his 
ability to secure or follow a substantially gainful 
occupation).  
A remand is also necessary to obtain outstanding Social 
Security Administration (SSA) and VA medical records.  The 
Veteran and his father, in written statements and testimony 
before the Board, contended that his service-connected 
disabilities, particularly those affecting his left forearm 
and hand, forced him to leave his job as a correctional 
officer in August 2003 and prevented him from obtaining 
additional employment since that time.  During his August 
2008 Board hearing, the Veteran reported that he was 
currently receiving 100 percent disability compensation from 
the SSA.  Significantly, however, he acknowledged that those 
benefits were subject to change upon future evaluation.  The 
record reflects that the Veteran has been in receipt of SSA 
benefits since February 2006.  A February 2008 SSA statement 
indicated that the Veteran's disabilities had been recently 
reevaluated and his disability compensation had been 
continued.  However, subsequent SSA records have not yet been 
associated with the claims folder.  Because the SSA 
correspondence and the Veteran's own statements suggest that 
he may have undergone subsequent evaluation of his 
disabilities and that his SSA disability status may have 
changed, and because any such changes are directly pertinent 
to his TDIU claim, the Board finds that efforts should be 
made to obtain any SSA records dated after February 2008.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 413 (1991) 

Additionally, the Veteran testified at his August 2008 Board 
hearing that he was currently prescribed Oxycodone and other 
medications for left forearm pain and was receiving medical 
treatment for his service-connected disabilities at the VA 
Medical Center in Huntington, West Virginia, and the VA 
Community Based Outpatient Clinic in Kanawha City (located 
within the Charleston, West Virginia metropolitan area).  
However, no VA medical records dated since October 2007 have 
yet been associated with the claims folder.  Because the 
Veteran has indicated that there are outstanding VA medical 
records dated after October 2007 that may contain information 
pertinent to his claim, those records are relevant and should 
be obtained.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this case is REMANDED for the following action:

1.  Obtain and associate with the claims 
folder the Veteran's Social Security 
Administration records dated from March 
2008 to the present.

2.  Obtain and associate with the claims 
folder all medical records from the VA 
Medical Center in Huntington, West 
Virginia, and the VA Community Based 
Outpatient Clinic in Kanawha City (located 
within the Charleston, West Virginia 
metropolitan area) dated from November 
2007 to the present.  

3.  After the above records have been 
obtained, schedule the Veteran for a VA 
examination to evaluate the impact of his 
service-connected disabilities on his 
employability.  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination and the review should 
be noted in the examination report.  The 
examiner should opine as to whether the 
Veteran's service-connected disabilities 
(reflex sympathetic dystrophy of the left 
upper extremity with flexion contractures 
of the left hand, fingers, and thumbs; 
scar on the volar surface of the left 
forearm; compartmental syndrome of the 
left forearm with impairment of the left 
interosseous nerve and reduced range of 
motion; right patellofemoral syndrome and 
ganglion of the right knee; and chronic 
adjustment order with depressed mood) 
without consideration of his non-service-
connected disabilities, render him unable 
to secure or follow a substantially 
gainful occupation.  In rendering the 
opinion, the examiner should take into 
account the fact that the Veteran is left-
handed.  

4.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow an appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

